DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 9-11, 14, 16, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engblom (US 2012/0232721 A1).
Regarding claim 1, Engblom discloses a dual-kite aerial vehicle (abstract, regarding a platform including two winged aircraft are tethered during flight), comprising: 
a first kite apparatus (vehicle 100; fig. 1); 
a second kite apparatus (vehicle 102; fig. 1) coupled to the first kite apparatus by a tether (tether 104; fig. 1) extending between the first kite apparatus and the second kite apparatus (fig. 1); and 
a flight control system (computer 134; fig. 3) comprising: 
a first flight controller (avionics equipment 122; fig. 3) coupled to one or more actuators (control surfaces 150; fig. 3) of the first kite apparatus to control a flight path of the first kite apparatus (para. [0034], regarding fixed and moveable control surfaces 150 are provided which produce aerodynamic forces as air flows over them); and 
a second flight controller coupled to one or more actuators of the second kite apparatus to control a flight path of the second kite apparatus (both vehicles 100, 102 are identical with respect to their configuration as described in para. [0034]); and 
wherein the flight control system maintains a gradient air movement between a first air movement at a first altitude (Vwind for vehicle 100; figs. 1 and 2) of the first kite apparatus and a second air movement at a second altitude (Vwind
the first altitude is higher than the second altitude (as shown in fig. 2),
the first air movement is different from the second air movement (the Vwind for vehicle 100 is larger than the Vwind for vehicle 102, as shown in fig. 1), and
the first air movement and the second air movement are in the same direction (the Vwind for vehicle 100 and the Vwind for vehicle 100 are in the same direction, as shown in fig. 1).

Regarding claim 2, Engblom discloses the invention in claim 1, and further discloses wherein the dual-kite aerial vehicle comprises a single tether (104) extending between the first kite apparatus and the second kite apparatus (as shown in fig. 1).

Regarding claim 5, Engblom discloses the invention in claim 1, and further discloses wherein the flight control system (computer 134) maintains a target gradient air movement by changing a length of the tether (104) extending between the first kite apparatus and the second kite apparatus (para. [0059], regarding the vehicles may be further controlled by computer 134, which is programmed to enable propulsion, control systems, and unwinding/rewinding of the tether, as necessary to attain the target platform ground speed, aircraft orientations, and relative separation of vehicles 100, 102).



Regarding claim 9, Engblom discloses the invention in claim 1, and further discloses wherein the flight control system (computer 134) maintains the flight path by selectively activating the one or more actuators (control surfaces 150) of the first kite apparatus (vehicle 100) and the one or more actuators (control surfaces 150) of the second kite apparatus (102) to cooperatively control the flight paths of the first kite apparatus and the second kite apparatus to remain within a predetermined region corresponding to a predetermined geographic area (para. [0054], regarding using onboard avionics 122 and sensors 128, each vehicle 100, 102 may determine in real time an optimum flight path that produces the least undesired change in altitude and horizontal displacement, whereby stationkeeping is optimized).

Regarding claim 10, Engblom discloses a dual-kite aerial vehicle (abstract, regarding a platform including two winged aircraft are tethered during flight), comprising: 
a first kite apparatus (vehicle 100; fig. 1) comprising a first wing structure (as shown in fig. 1); 
a second kite apparatus (vehicle 102; fig. 1) comprising a second wing structure (as shown in fig. 1);
a tether (tether 104; fig. 1) extending between the first kite apparatus and the second kite apparatus (fig. 1) configured to extend or retract to modify a length of the tether (para. [0035], regarding tether 104, of sufficient length to separate vehicles 100, 102 the necessary distance, is wound and unwound from tether length adjuster 120, contained within at least one of the vehicles 100, 102, to adjust altitude separation distance between vehicles 100, 102); and 
a flight control system (computer 134; fig. 3) comprising: 
a first flight controller (avionics equipment 122; fig. 3) coupled to one or more actuators (control surfaces 150; fig. 3) of the first kite apparatus to control a flight path of the first kite apparatus (para. [0034], regarding fixed and moveable control surfaces 150 are provided which produce aerodynamic forces as air flows over them); and 
a second flight controller coupled to one or more actuators of the second kite apparatus to control a flight path of the second kite apparatus (both vehicles 100, 102 are identical with respect to their configuration as described in para. [0034]); and 
wherein the flight control system maintains a gradient air movement between a first air movement at a first altitude (Vwind for vehicle 100; figs. 1 and 2) of the first kite apparatus and a second air movement at a second altitude (Vwind for vehicle 102; figs. 1 and 2) of the second kite apparatus (para. [0028], regarding the vehicles use persistent atmospheric wind velocity gradients to maintain flight within a prescribed distance above a desired location on the ground for an extended period of time; see also para. [0031]), wherein: 
the first altitude is higher than the second altitude (as shown in fig. 2),
the first air movement is different from the second air movement (the Vwind for vehicle 100 is larger than the Vwind for vehicle 102, as shown in fig. 1), and
the first air movement and the second air movement are in the same direction (the Vwind for vehicle 100 and the Vwind for vehicle 100 are in the same direction, as shown in fig. 1).

Regarding claim 11, Engblom discloses the invention in claim 10, and further discloses wherein the dual-kite aerial vehicle comprises a single tether (104) extending between the first kite apparatus and the second kite apparatus (as shown in fig. 1).

Regarding claim 14, Engblom discloses the invention in claim 10, and further discloses the invention further comprising a winch coupled to the tether (tether length 

Regarding claim 16, Engblom discloses the invention in claim 10, and further discloses wherein: the first wing structure (the wings of vehicle 100) comprises a first airfoil shape (as shown in fig. 3) designed for a predicted altitude of the first kite apparatus (para. [0030], regarding each vehicle 100, 102 is positioned at different altitudes which experience substantially different wind velocity vectors; fig. 4); and the second wing structure (the wings of vehicle 102) comprises a second airfoil shape (as shown in fig. 3) designed for a predicted altitude of the second kite apparatus lower than the predicted altitude of the first kite apparatus (see again para. [0030]; fig. 4).

Regarding claim 18, Engblom discloses a method comprising: 
determining, by a first flight controller (avionics equipment 122; fig. 3) of a first kite apparatus (vehicle 100), a first air movement at a first altitude (Vwind for vehicle 100; figs. 1 and 2) corresponding to an altitude of the first kite apparatus (para. [0043], regarding sensors 128 configured to measure relative wind velocity magnitude and direction, air pressure, air 
determining, by a second flight controller (avionics equipment 122; fig. 3) of a second kite apparatus (vehicle 102), a second air movement at a second altitude (Vwind for vehicle 102; figs. 1 and 2) corresponding to an altitude of the second kite apparatus (see again para. [0043]); 
determining a gradient air movement based on a difference between the first air movement and the second air movement (para. [0028], regarding the vehicles use persistent atmospheric wind velocity gradients to maintain flight within a prescribed distance above a desired location on the ground for an extended period of time; see also para. [0031]), wherein:
the first altitude is higher than the second altitude (as shown in fig. 2),
the first air movement is different from the second air movement (the Vwind for vehicle 100 is larger than the Vwind for vehicle 102, as shown in fig. 1), and
the first air movement and the second air movement are in the same direction (the Vwind for vehicle 100 and the Vwind for vehicle 100 are in the same direction, as shown in fig. 1); and
modifying the gradient air movement by causing a tether extending between the first kite apparatus and the second kite apparatus to extend or retract based on the determined gradient air movement and a target gradient air movement (para. [0059], regarding the vehicles may be further 

Regarding claim 19, Engblom discloses the invention in claim 18, and further discloses wherein modifying the gradient air movement between the first air movement and the second air movement comprises: if the determined gradient air movement is greater than the target gradient air movement, activating a winch on the second kite apparatus to retract a length the tether (para. [0061], regarding with the target cruise conditions established, platform 10 advantageously uses onboard propulsion and winding/unwinding of tether 104 to change aircraft velocity and separation where this is possible within the constraints of wind velocity and direction, and or the non-powered flight abilities of the vehicles 100, 102); and if the determined gradient air movement is less than the target gradient air movement, activating the winch on the second kite apparatus to extend the length of the tether (see again para. [0061]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 7-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Engblom (US 2012/0232721 A1)in view of Da Costa Duarte Pardal et al. (US 2009/0278353 A1), hereafter Pardal.
Regarding claim 3, Engblom discloses the invention in claim 1, but does not appear to specifically disclose the invention further comprising a first power generator that converts a mechanical force on the tether caused by the gradient air movement between the first air movement and the second air movement to electrical energy to power the first flight controller and the one or more actuators of the first kite apparatus.
However, Pardal is in the field of harnessing wind resources (abstract) and teaches a first power generator (as shown in fig. 1) that converts a mechanical force on the tether caused by the gradient air movement between the first air movement and the second air movement to electrical energy (para. [0053], regarding work is produced as the cable connecting the airborne group to the ground station group is being unwound with a specific speed, wherein the combination of the force at the top section of the cable and the unwinding speed is mechanical power and may be converted to electrical 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the dual-kite aerial vehicle of Engblom to include a first power generator that converts a mechanical force on the tether caused by the gradient air movement between the first air movement and the second air movement to electrical energy to power the first flight controller and the one or more actuators of the first kite apparatus as taught by Pardal in order to ensure a reliable means for harnessing wind power to provide electrical energy to the first flight controller (see Pardal, para. [0053]).
Claim 4 is similarly rejected, in that the second kite apparatus disclosed by Engblom is similarly modified as in the rejection of claim 3 above, and it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention to include a second power generator that converts the mechanical force on the tether caused by the gradient air movement between the first air movement and the second air movement to electrical energy for powering the second flight controller and the one or more actuators of the second kite apparatus, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.


Engblom does not appear to specifically disclose adjusting the tether to create a flapping motion of a structure of the first kite apparatus.
However, Pardal teaches adjusting the tether (cabling equipment 3) to create a flapping motion of a structure of the first kite apparatus (para. [0069], regarding the Airborne group's structural system (18) is composed of elements required to ensure that the deformations occurring, due to the stresses caused by all forces acting upon the airborne group (wind related, buoyancy related or cable related during the rewinding phase), will not jeopardize the system's ability to perform its main tasks).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the dual-kite aerial vehicle of Engblom to include adjusting the tether to create a flapping motion of a structure of the first kite apparatus as taught by Pardal in order to ensure that the structure of the first kite apparatus is able to resiliently react to the changing forces on the tether caused by the winch (see Pardal, para. [0069]). 


However, Pardal teaches wherein the second kite apparatus further comprises communication hardware for providing internet connectivity to a plurality of client devices within a predefined geographic area (para. [0141], regarding a possible application of payload system 14 is in telecommunications, as an internet supply to remote areas where mobile communications are not present; fig. 1).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the dual-kite aerial vehicle of Engblom such that the second kite apparatus further comprises communication hardware for providing internet connectivity to a plurality of client devices within a predefined geographic area as taught by Pardal in order to ensure that remote areas are able to receive internet access without requiring permanent infrastructure (see Pardal, para. [0141]). 

Regarding claim 12, Engblom discloses the invention in claim 10, but does not appear to specifically disclose the invention further comprising: a first power generator that converts a mechanical force on the tether caused by the gradient air movement between the first air movement and the second air movement to electrical energy for powering the first flight controller and the one or more actuators of the first kite apparatus; and a second power generator that converts the mechanical force on the tether caused by the gradient air movement between the first air movement and the 
However, Pardal teaches a first power generator (as shown in fig. 1) that converts a mechanical force on the tether caused by the gradient air movement between the first air movement and the second air movement to electrical energy (para. [0053], regarding work is produced as the cable connecting the airborne group to the ground station group is being unwound with a specific speed, wherein the combination of the force at the top section of the cable and the unwinding speed is mechanical power and may be converted to electrical power at the ground station group; fig. 1) to power the first flight controller and the one or more actuators of the first kite apparatus (para. [0108], regarding because the main tether cable (3) is unwound and rewound on the ground station cable drum (7), the electric power and data transfer by cable between the ground station group and the airborne group can be performed by a rotary transformer or slip ring in the cable drum of the ground station group; fig. 1).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the dual-kite aerial vehicle of Engblom to include a first power generator that converts a mechanical force on the tether caused by the gradient air movement between the first air movement and the second air movement to electrical energy to power the first flight controller and the one or more actuators of the first kite apparatus as taught by Pardal in order to ensure a reliable means for harnessing wind power to provide electrical energy to the first flight controller (see Pardal, para. [0053]).
Furthermore, based on the teaching of Pardal, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Engblom (US 2012/0232721 A1) in view of Sainct et al. (US 2010/0327104 A1), hereafter Sainct.
Regarding claim 13, Engblom discloses the invention in of claim 10, but does not appear to specifically disclose wherein: the first flight controller is enclosed within the first wing structure of the first kite apparatus; and the second flight controller is enclosed within the second wing structure of the second kite apparatus.
However, Sainct is in the field of high-altitude connected gliding bodies (abstract) and teaches wherein: the first flight controller is enclosed within the first wing structure of the first kite apparatus (para. [0014], regarding the attitude-control systems comprise an electronic communication and closed-loop control portion, which can be distributed in one or both wings, and an electromechanical portion incorporated into both wings for controlling the control surfaces; fig.); and the second flight controller is enclosed within the second wing structure of the second kite apparatus (see again para. [0014]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the dual-kite aerial vehicle of Engblom such that the first 

Regarding claim 17, Engblom discloses the invention of claim 10, but does not appear to specifically disclose wherein: the first kite apparatus comprises one or more solar panels mounted to the first wing structure for converting solar power to electrical energy to power the first flight controller and the one or more actuators of the first kite apparatus; and the second kite apparatus comprises one or more solar panels mounted to the second wing structure for converting solar power to electrical energy to power the second flight controller and the one or more actuators of the second kite apparatus.
However, Sainct teaches wherein: the first kite apparatus comprises one or more solar panels (para. [0027], regarding the electric power supply for the onboard electric and electronic equipment (circuits for telecommunication and for control of the control surfaces, electro-optical apparatus of the payload, etc.) is provided for example by solar electric panels; fig.) mounted to the first wing structure (as per the figure, the wings 2, 3 are the entirety of the structure, such that the solar panels are necessarily mounted to the wing structure) for converting solar power to electrical energy to power the first flight controller and the one or more actuators of the first kite apparatus (orientable control surfaces 5, 6 are electrically powered, see para. [0027]); and the second kite apparatus comprises one or more solar panels (see again para. [0027]) mounted to the second 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the dual-kite aerial vehicle of Engblom such that the first kite apparatus comprises one or more solar panels mounted to the first wing structure for converting solar power to electrical energy to power the first flight controller and the one or more actuators of the first kite apparatus; and the second kite apparatus comprises one or more solar panels mounted to the second wing structure for converting solar power to electrical energy to power the second flight controller and the one or more actuators of the second kite apparatus as taught by Sainct in order to make efficient use of the large surface area of the wing structures for energy generation purposes (see Sainct, para. [0027]).
	
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Engblom (US 2012/0232721 A1).
Regarding claim 15, Engblom discloses the invention in claim 14, but does not appear to specifically disclose wherein the winch is mounted on the second wing structure.
However, Examiner notes that the vehicle 102 is unitary body and therefore the winch is necessarily attached to the second wing structure via the intervening structure .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Engblom (US 2012/0232721 A1) in view of Heppe (US 2012/0312918 A1).
Regarding claim 20, Engblom discloses the invention in claim 19, but does not appear to specifically disclose the invention further comprising raising altitudes of both the first kite apparatus and the second kite apparatus by activating the winch to alternatively extend and retract the length of the tether extending between the first kite apparatus and the second kite apparatus to generate a lifting force on both the first kite apparatus and the second kite apparatus.
However, Heppe is in the field of tethered airship systems (abstract) and teaches the invention further comprising raising altitudes of both the first kite apparatus (upper airship 200) and the second kite apparatus (lower airship 100) by activating the winch to alternatively extend and retract the length of the tether (300) extending between the first kite apparatus and the second kite apparatus to generate a lifting force on both the first 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the method of Engblom to include raising altitudes of both the first kite apparatus and the second kite apparatus by activating the winch to alternatively extend and retract the length of the tether extending between the first kite apparatus and the second kite apparatus to generate a lifting force on both the first kite apparatus and the second kite apparatus as taught by Heppe in order to cooperatively change the altitude of both the first and second kite apparatuses.
Response to Arguments
Applicant’s arguments filed on March 23, 2021 with respect to the rejection of claims 1-2, 5-6, 9-11, 13-14, 16, and 18-20 under §102 over Heppe (Remarks, p. 10-12) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the rejection of claims 3-4, 7-8, and 12 under §102 over Heppe in view of Pardal (Remarks, p. 12-13) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADY W FRAZIER/Examiner, Art Unit 3647